Citation Nr: 1317576	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-27 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of malaria.

2.  Entitlement to service connection for residuals of malaria.

3.  Entitlement to service connection for borderline diabetes mellitus, to include as secondary to hypertension, malaria, and/or Agent Orange exposure.  

4.  Entitlement to service connection for duodenal ulcer, to include as secondary to malaria and/or Agent Orange exposure.  

5.  Entitlement to service connection for hypertension, to include as secondary to malaria and/or Agent Orange exposure.  

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to malaria and/or Agent Orange exposure.  

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to malaria, heart disorder, and/or Agent Orange exposure.  

8.  Entitlement to service connection for lumbar spine disability, to include as secondary to malaria and/or Agent Orange exposure.  

9.  Entitlement to service connection for prostatitis, to include as secondary to malaria and/or Agent Orange exposure.  

10.  Entitlement to service connection for urinary tract infection, to include as secondary to malaria and/or Agent Orange exposure.  

11.  Entitlement to service connection for a muscle disability, to include as secondary to malaria and/or Agent Orange exposure.  

12.  Entitlement to service connection for hypertensive retinopathy, to include as secondary to hypertension, malaria, and/or Agent Orange exposure.  

13.  Entitlement to service connection for a heart disability, to include ischemic heart disease, and hypercholesterolemia; to include as secondary to hypertension, malaria, and/or Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to October 1970.  He is the recipient of the Combat Infantryman's Badge, among other awards.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In an August 2008 rating decision, the RO, in part, denied claims for entitlement to service connection for malaria, duodenal ulcer and hypertension.  In August 2008, the Veteran filed a timely notice of disagreement as to the issues of malaria and hypertension; and then in July 2009, he filed a VA Form 9, Appeal to Board of Veterans' Appeals, in response to a June 2009 statement of the case (SOC) addressing these two issues.   

The Board observes that in a November 2008 statement, the Veteran filed claims for service connection which were addressed in the December 2009 rating decision.  In the November 2008 statement, the Veteran also discussed his claim for duodenal ulcer and the RO interpreted this statement as a claim to reopen the August 2008 rating decision denying service connection claim for duodenal ulcer.  However, the Board further observes that the Veteran submitted additional evidence (e.g., statements) within one year of the November 2008 rating decision.  Therefore, the Board finds that the August 2008 rating decision did not become final.  As such, there is no need for new and material evidence to be submitted to reopen the previously denied claim for service connection for duodenal ulcer, and the claim on the merits is before the Board.  See 38 C.F.R. § 3.156(b) (2012).

In the December 2009 rating decision, the RO, in pertinent part, denied entitlement to service connection for GERD, erectile dysfunction, a lumbar spine disability, 
prostatitis, urinary tract infection, a muscle disability, borderline diabetes mellitus, and hypertensive retinopathy.  The Veteran perfected an appeal of all these issues.  

Then in a March 2011 rating decision, the RO in Togus, Maine, denied service connection for ischemic heart disease, and the Veteran perfected an appeal of this issue.  

The Board received additional evidence from the Veteran since the claims were last adjudicated in October 2011.  This evidence has not been reviewed by the agency of original jurisdiction.  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2012).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for residuals of malaria, duodenal ulcer, hypertension, GERD, erectile dysfunction, lumbar spine disability, prostatitis, 
urinary tract infection, a muscle disability, hypertensive retinopathy, and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1972 rating decision, the RO denied the Veteran's claim of service connection for malaria; and the Veteran did not perfect an appeal of this determination within one year of being notified.

2.  Evidence received since the May 1972 rating decision raises a reasonable possibility of substantiating the claim of service connection for malaria.

3.  The Veteran does not have diabetes mellitus. 

CONCLUSIONS OF LAW

1.  The May 1972 rating decision that denied the Veteran's claim of service connection for malaria is final.  38 U.S.C. § 4005 (c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1972).  

2.  New and material evidence has been received sufficient to reopen the claim of service connection for malaria.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Diabetes mellitus was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

As to the claim to reopen service connection for malaria, the Board notes that in light of the decision to reopen the claim, any error in providing appropriate notice or assistance as to how to reopen would be harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the claim for service connection for borderline diabetes mellitus, in correspondence dated in June 2009, prior to the December 2009 rating decision, the RO satisfied its duty to notify the Veteran under the VCAA. Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A  (West 2002) and 38 C.F.R. § 3.159(c) (2012).  All identified and available service and post-service treatment records have been secured.  The Board notes that the Veteran has not been afforded an examination for his diabetes mellitus claim.  However, an examination is not necessary.  As will be explained in detail below, there is no evidence showing that the Veteran has a current disability for which service connection may be granted.   Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The record is missing critical competent evidence of a current disability.  Therefore, the duty to provide an examination is not triggered in this instance. 

Additionally, the Veteran has declined the opportunity to present testimony in support of his claim.  Thus, the duties to notify and assist have been met.

Residuals of Malaria

In the August 2008 rating decision, the RO adjudicated the Veteran's claim for service connection for malaria on the merits rather than determining whether new and material evidence had been received to reopen a previously denied claim.  In this respect, the Board notes that the RO had previously denied a claim for service connection in May 1972, which will be discussed in detail below.    

Although the RO adjudicated the claim on the merits in the August 2008 rating decision, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO adjudicated the claim on the merits, the Board will proceed, in the following decision, to adjudicate the new and material issue in the first instance. 

In a May 1972 rating decision, the RO denied service connection for malaria.   In August 2008, the RO denied the Veteran's service connection claim.  However, the May 1972 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  See 38 U.S.C. § 4005 (c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1972).  

The claim of entitlement to service connection for malaria may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in September 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service treatment records and an April 1972 VA examination report.  Although service treatment records showed that the Veteran had been treated for malaria during service, the examination report at service discharge did not show any evidence of malaria.  Additionally, the Veteran did not have any complaints related to malaria at that time.  Furthermore, an April 1972 VA examination report did not show any residuals of malaria and the examiner indicated that there was "no pathology."  Finding no current evidence of malaria, the RO denied the claim for service connection. 

To reopen the claim, the new evidence must show that the Veteran has current residuals of malaria. 

Since the final rating decision, the pertinent evidence of record includes numerous statements from the Veteran indicating that he has residuals and lingering side effects of malaria.  For example, in a December 2008 statement, the Veteran recited a medical study for the proposition that individuals who have survived a malaria infection will become re-infected and also that those individuals will suffer side effects, including heart, skin, neurological, and gastrointestinal problems, from the use of quinine therapy for malaria.  

The evidence also includes an April 2008 VA examination report.  Upon review of the claims folder, evaluation of the Veteran which included laboratory tests, the examiner acknowledged that the Veteran had acute malaria during service in August 1970 and was status-post medical treatment.  The examiner noted the Veteran's assertions that he was treated in service for malaria with quinine and was given a blood transfusion, but indicated that review of the service treatment records was negative for treatment with either quinine or a blood transfusion.  The examiner ultimately determined that there was no evidence of malaria.

Additionally, in a September 2009 VA examination report, an examiner indicated that the Veteran had no residual disability related to or caused by in-service malaria.  She cited to the Veteran's treatment 39 years before for malaria,  which had resolved, and the lack of documented history of any acute exacerbations and remissions demonstrative of acute exacerbations of malaria.  Notably, the examiner found that his malaria smear, which would reflect an acute exacerbation at this time, was negative.  She also found that there was no evidence in the medical literature relating treated and resolved malaria with hypertension and/or any other symptoms/conditions that the Veteran complained of (i.e., arthritis, cough, chest pain, headaches, benign prostatic hypertrophy (BPH), and erectile dysfunction).  The examiner also indicated that hypertension was not caused by or related to in-service malaria.  

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for residuals of malaria as there is evidence suggesting that the Veteran has residuals of malaria and/or suffers from side effects from his in-service treatment for malaria.  38 C.F.R. 
§ 3.156(a) (2012).  Although the VA examination reports showed that the Veteran did not manifest any current residuals of malaria, the Veteran's statements with regard to his symptoms and citation of medical literature serve as new and material evidence sufficient to reopen the claim.  In this regard, the Board notes that for the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Court has set forth a low threshold to reopen claims, and with the evidence of record combined with VA assistance, there is a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, the Veteran is competent to attest to any symptoms which he may attribute as residuals of malaria or side-effect of his treatment during service (i.e., the manifestations of symptoms when he was treated for his malaria).  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  As there is evidence that the Veteran may have residuals from malaria/treatment thereof, the Board finds that new and material evidence has been received as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for residuals of malaria.  Thus, the claim is reopened.  Id.  The merits of the underlying claim of service connection are addressed in the Remand section below.

Borderline Diabetes Mellitus

The Veteran contends that service connection is warranted for diabetes mellitus as the condition was incurred during service, to include exposure to herbicides. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e), including type II diabetes.  38 C.F.R. § 3.309(e) (2012); Final Rule, 75 Fed. Reg. 53, 202 -16  (Aug. 31, 2010).  The Board notes that the Veteran's exposure to Agent Orange is conceded through his confirmed service in Vietnam from January 1970 to October 1970.  See 38 C.F.R. § 3.307(a) (6) (ii) (2012); 38 C.F.R. § 3.309(e) (2012).  

The competent medical evidence of record does not establish that the Veteran has been diagnosed with diabetes mellitus.  Although there are notations of  "borderline diabetes mellitus" and pre-diabetes  throughout the post-service medical records, (e.g., outpatient clinical records dated in May 2009), these findings do not represent a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Similarly, documentation of elevated blood sugar in the record is merely a laboratory finding and is not a disability capable of service connection.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).

In making the above determination, the Board has considered the lay assertions of record.  In this regard, a layperson is competent to report on his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App 428 (2011); see also Jandreau, supra. 

The Board acknowledges that the Veteran is competent to testify as to his symptoms.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of diabetes mellitus.  See 38 C.F.R. § 3.159 (a)(1) (2012) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  
In this case, the Board finds that the Veteran is not competent to diagnose the presence of diabetes mellitus.  He is competent to identify and explain the symptoms that he observes and experiences, but the disability on appeal requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Diabetes mellitus can affect multiple systems of the body, manifests a combination of physical and laboratory signs and symptoms, and requires specialized medical training and expertise to properly identify.   For all of these reasons, the Board gives more credence and weight to the medical evidence of record which is based on numerous medical factors.    

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

As the medical evidence does not establish a diagnosis of diabetes mellitus, service connection cannot be granted.

ORDER

New and material evidence having been received, the application to reopen a claim for service connection for malaria is granted.

Service connection for borderline diabetes mellitus, to include as secondary to hypertension, malaria, and/or Agent Orange exposure, is denied.  


REMAND

Regarding the claim for service connection for residuals of malaria, the service treatment records show that in August 1970, the Veteran reported to the Arthur E. Lewis Dispensary, known to be located in Cu Chi, Vietnam, with the original designation of 25th Medical Battalion Base Dispensary, having just returned from the 6th Convalescent Center following treatment for falciparum malaria.  Historical research of such centers in Vietnam during the war show that this was likely located in Cam Ranh Bay, Vietnam.  The Veteran presented with complaints of headaches, loss of appetite, fever, and chest and neck pain for approximately five to six days.  Malaria preparation was undertaken at that time and he was also diagnosed with viral upper respiratory infection.  A month later in September 1970, the Veteran complained of headaches, cough, and chest pain.  

As outlined above, the April 2008 VA examiner noted the Veteran's assertions that he was treated in service for malaria with quinine and was given a blood transfusion, but indicated that review of the service treatment records was negative for either quinine or a blood transfusion.  The examiner ultimately determined that there was no evidence of malaria.  Service treatment records do not currently include records from the hospitalization referenced in the August 1970 record.  It is unclear to the Board whether the 6th Convalescent Center would maintain records of treatment provided.  However, as a general rule, inpatient records are kept separate from service treatment records.  No attempt has been made to obtain these inpatient records to date; therefore, the Board finds that the duty to assist requires the agency of original jurisdiction to attempt to obtain these relevant service records. 
Additionally, the September 2009 VA examiner indicated that the Veteran had no residual disability related to or caused by in-service malaria.  She cited to the Veteran's treatment 39 years before for malaria, which had resolved, and the lack of documented history of any acute exacerbations and remissions demonstrative of acute exacerbations of malaria.  Notably, the examiner found that his malaria smear, which would reflect an acute exacerbation at this time, was negative.  She also found that there was no evidence in the medical literature relating treated and resolved malaria with hypertension and/or any other symptoms/conditions that the Veteran complained of (i.e., arthritis, cough, chest pain, headaches, BPH, and erectile dysfunction).  The examiner also indicated that hypertension was not caused by or related to in-service malaria.  

Based on the evidence of record and the Veteran's assertions, to specifically include having symptoms of residuals of malaria, the Board finds that the VA examiners' conclusions are not sufficient.  Although the examiners determined that the Veteran did not currently have malaria or disabilities related to malaria, the VA examiners did not consider whether any of the Veteran's claimed disabilities (i.e., hypertension, GERD, erectile dysfunction, lumbar spine disability, prostatitis, urinary tract infection, a muscle disability, hypertensive retinopathy, and a heart disability) were related to any aspect of the Veteran's in-service treatment for malaria.    

In this regard, the Board notes that the appellant is a combat Veteran, and is competent and credible to describe the type of treatment he received.  Especially in light of the available service treatment records that reference hospitalization for falciparum malaria, the Board finds no reason to discount his description of his treatment.  Also, the Veteran has indicated that he has had headaches, cough, and chest pain since service.  He is competent with regard to the onset of these symptoms.  See Layno, supra.  Furthermore, the Veteran contends that his disabilities are also due to Agent Orange/chemical exposure in service.  This lay evidence and additional theories of entitlement must be considered by a VA examiner in conjunction with his claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Therefore, on remand, the Veteran should be provided an examination by an infectious disease specialist to determine whether he has any current residuals of malaria, to include any symptoms which he has attributed to the onset/treatment of malaria in service and/or exposure to Agent Orange during service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).   In so doing, the examiner must specifically address the Veteran's assertions and cite to medical principles.  As set forth above, the Board notes that the Veteran's exposure to Agent Orange is conceded through this service in Vietnam.  See 38 C.F.R. § 3.307(a) (6) (ii) (2012); 38 C.F.R. § 3.309(e) (2012). 

Specifically as to a heart disability, the Veteran also contends that he has had chest pain ever since he was treated for malaria during service.  He has asserted that his VA treating physician (Dr. P.V.) has indicated to him that his heart problems were caused by exposure to herbicides and malaria.  The Veteran was afforded an examination for his claimed disorder in December 2010.  Following an evaluation of the Veteran, the VA examiner noted that there was no documented ischemic heart disease and there was no hypertensive heart disease present.  He noted a diagnosis of hypertension and congestive heart failure.  Although the examination report at service discharge showed a normal blood pressure reading (120/78), the Board finds that the December 2010 VA examination report is insufficient.  In noting the diagnoses of hypertension and congestive heart failure, the examiner failed to provide an etiology of those disorders, to specifically include whether they are related to herbicide exposure in service and or complaints of chest pain therein.  See Barr, supra.    
 
With regard to the claim for service connection for a lumbar spine disability, the Veteran contends that he injured his spine during service.  He asserts that when he had malaria in service, he fell and injured his back and head, and he was flown to an emergency facility.  The Veteran states that he has had problems with headaches and back pain ever since that incident.  The Board notes that the service treatment records show that he complained of headaches during service.  Based on the Veteran's assertions and the evidence of record, a VA examiner must determine the nature and etiology of any current lumbar spine disability.  

As a final matter, the record reflects that the Veteran continues to receive on-going treatment from the VA.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and must be obtained.  38 C.F.R. § 3.159 (c) (2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain inpatient treatment records for hospitalization for falciparum malaria during service in or around July and August 1970, at the 6th Convalescent Center in Cam Ranh Bay, Vietnam. Document all attempts to obtain the additional evidence.

2. Obtain all outstanding VA treatment records and associate them with the claims folder.  Document all attempts to obtain the additional evidence.

3. Arrange for an infectious disease specialist to examine the Veteran and provide an opinion, with supporting explanation, as whether he has any current residuals of malaria, to include residuals from treatment of malaria with quinine during service.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination.  The examiner must obtain a full medical history from the Veteran. 

The examiner should specifically identify any current residuals of malaria to include residuals from treatment of malaria with quinine during service.  The examiner must specifically address the Veteran's assertions as to any symptoms he has attributed to his malaria/treatment thereof.  The examiner should address the known types of treatment for malaria and any known complications associated with them. 

The examiner must also determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension, GERD, erectile dysfunction, lumbar spine disability, prostatitis, urinary tract infection, a muscle disability, hypertensive retinopathy, or a heart disability that is related to residuals of malaria/or treatment for malaria with quinine during service.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire file is required; however, attention is invited to the Veteran's service treatment records which note in August 1970 that the Veteran had just returned from the 6th Convalescent Center (known to be in Cam Ranh Bay, Vietnam) following treatment for falciparum malaria; this combat Veteran's credible statements regarding the type of treatment he received during that hospitalization; and, the medical treatise information submitted by the Veteran regarding severe falciparum malaria and its common effects.

The examiner must provide the underlying reasons for any opinion rendered and should attempt to reconcile any contradictory evidence of record.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4. Arrange for an appropriate examiner to evaluate the Veteran and provide an opinion, with supporting rationale, as to the nature and etiology of any current heart disorder.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination.  The examiner must obtain a full medical history from the Veteran. 

The examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any current heart disorder related to service, to specifically include any residuals of malaria, treatment for malaria during service with quinine, and/or exposure to Agent Orange during service.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In rendering the opinion, the examiner must consider this combat Veteran's credible statements regarding the onset and continuity of his symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner must provide the underlying reasons for any opinion rendered and should attempt to reconcile any contradictory evidence of record.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

5. Arrange for an appropriate specialist to examine the Veteran and provide an opinion, with supporting rationale, as to the nature and etiology of any current lumbar spine disability.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination.  The examiner must obtain a full medical history from the Veteran. 

The examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current lumbar spine disability related to service, to include his assertions as to falling from a bed during service.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire file is required; however, attention is invited to this combat Veteran's credible statements regarding the onset of back pain and type of injury sustained in service, despite the lack of documented treatment in service.

The examiner must provide the underlying reasons for any opinion rendered and should attempt to reconcile any contradictory evidence of record.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

6. Thereafter, readjudicate the Veteran's service connection claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


